DELAWARE GROUP® GLOBAL & INTERNATIONAL FUNDS Delaware Emerging Markets Fund Delaware Focus Global Growth Fund Delaware Global Value Fund Delaware International Value Equity Fund (each, a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Statement of Additional Information dated March 30, 2015 The following information replaces the last two tables in the section in the Funds’ SAI entitled "Investment Manager and Other Service Providers – Distributor”: During the Funds’ last three fiscal years, the Distributor received, in the aggregate, limited contingent deferred sales charge (“Limited CDSC”) payments from the Funds with respect to Class A shares of the Funds as follows: Limited CDSC Payments — Class A shares Delaware Fiscal Delaware Delaware Focus International Year Emerging Global Growth Delaware Global Value Equity Ended Markets Fund Fund Value Fund Fund 11/30/14 11/30/13 $7 11/30/12 $0 During the Funds’ last three fiscal years, the Distributor received, in the aggregate, CDSC payments with respect to Class C shares of the Funds as follows: CDSC Payments — Class C shares Delaware Fiscal Delaware Delaware Focus International Year Emerging Global Growth Delaware Global Value Equity Ended Markets Fund Fund Value Fund Fund 11/30/14 11/30/13 11/30/12 $5 Please keep this supplement for future reference. This Supplement is dated February 1, 2016.
